    Case 3:20-cr-00447-MO      Document 30       Filed 03/22/21   Page 1 of 2




Matthew G. McHenry, OSB 043571
Levine & McHenry LLC
1050 SW Sixth Avenue, Suite 1414
Portland, Oregon 97204
503-546-3927
email: matthew@levinemchenry.com

              IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA,                 )   No. 3:20-cr-00447-MO-2
                                          )
                                          )   SUPPLEMENTAL DECLARATION
             Plaintiff,                   )   OF COUNSEL IN SUPPORT OF
      vs.                                 )   UNOPPOSED MOTION TO
                                          )   CONTINUE TRIAL
                                          )
BRIANNA PRICE-CORNELIUS,                  )
                                          )
             Defendant.                   )


DECLARATION OF MATTHEW MCHENRY

      Matthew McHenry, as counsel for the defendant, does swear under

penalty of perjury that the following is true:

      1. I am the attorney of record for the defendant in the above-captioned

case, having been appointed under the Criminal Justice Act pursuant to an

order filed on October 15, 2020.

      2. Ms. Price-Cornelius is charged with Conspiracy, Felon in

Possession of a Firearm (accomplice theory), and Making a False Statement

during the Purchase of a Firearm. She is out of custody under the

supervision of United States Pretrial Services.
    Case 3:20-cr-00447-MO      Document 30       Filed 03/22/21   Page 2 of 2




      3. I am exploring a negotiated resolution with the government. I need

additional time to obtain and present mitigating and other defense-focused

information to the government to further the negotiations.

      4. I have conferred with AUSA Lewis Burkhart regarding this motion

to continue, and the government has no objection.

      5. I have conferred with my client and discussed this motion. I

explained her speedy trial rights and the concepts of excludable delay under

18 U.S.C. § 3161. With respect to this motion and the time requested, Ms.

Price-Cornelius waives her speedy trial rights and consents to the excludable

delay under 18 U.S.C. § 3161(h) that will result with a continuance, up to

the date which the Court sets for a new trial.

DATED: March 22, 2021.

                                        /s/ Matthew McHenry
                                        Matthew McHenry
                                        Attorney for Brianna Price-Cornelius




                                                                                2
